           Case 2:21-cv-00152-RWS Document 1 Filed 07/08/21 Page 1 of 9




                    THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA


CAROLINE MEEKS                               )
                                             )    Civil Action No.
     Plaintiff,                              )        2:21-CV-152-RWS
v.                                           )
                                             )
PARTS ENTERPRISES OF GA., INC.,              )    JURY TRIAL DEMANDED
THOMAS BENTON, INDIVIDUALLY.                 )
                                             )
  Defendant.                                 )
_________________________________            )



                          COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff Caroline Meeks (“Plaintiff”), through undersigned

counsel, and files this lawsuit against Parts Enterprises of GA, Inc., and Thomas

Benton, Individually (“Defendants”), and for her Complaint shows the following:

                             I.    Nature of Complaint

                                             1.

        Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.
         Case 2:21-cv-00152-RWS Document 1 Filed 07/08/21 Page 2 of 9




                                                2.

      This action seeks declaratory relief, along with liquidated and actual

damages, attorney’s fees and costs for Defendant’s failure to pay federally

mandated overtime wages to Plaintiff in violation of the Fair Labor Standards Act

of 1938, as amended, 29 U.S.C. §201 et seq. (hereinafter the “FLSA”). Plaintiff

also brings claims pursuant to 26 U.S.C. § 7434.

                            II.    Jurisdiction and Venue

                                                3.

      The jurisdiction of this Court is invoked pursuant to 29 U.S.C. § 216(b) and

28 U.S.C. § 1331.

                                                4.

      Defendants are a Georgia corporation and reside in this district. Defendants

do business in and are engaged in commerce in the State of Georgia. Venue is

proper in this district pursuant to 29 U.S.C. § 1391(b) because Defendants reside in

this district and a substantial part of the events and omissions that give rise to

Plaintiff’s claims occurred in this district.




                                            2
        Case 2:21-cv-00152-RWS Document 1 Filed 07/08/21 Page 3 of 9




                             III.   Parties and Facts

                                             5.

      At all times relevant to this action, Thomas Benton is an individual resident

of the State of Georgia who owns and operates Parts Enterprises of GA., Inc., and

who regularly exercised the authority to: (a) hire and fire employees; (b) determine

the work schedules for the employees; and (c) control the finances and operations

of Parts Enterprises of GA., Inc. By virtue of having regularly exercised that

authority on behalf of Parts Enterprises of GA., Inc., Thomas Benton is an

employer as defined by 29 U.S.C. § 201, et seq.

                                             6.

      Parts Enterprises of GA., Inc., is a Georgia Limited Liability Corporation

that resides in this district, does business, and is engaged in commerce within the

State of Georgia

                                             7.

      Parts Enterprises of GA., Inc., is now and, at all times relevant hereto has

been a domestic corporation engaged in an industry affecting commerce.

                                             8.

      Defendants may be served by delivering a copy of the summons and

complaint upon its Registered Agent, Thomas Benton at its principal place of




                                         3
          Case 2:21-cv-00152-RWS Document 1 Filed 07/08/21 Page 4 of 9




business at 34 Ivy St. Commerce, GA 30529, and/or Mr. Benton’s residence at

1811 Old Gainesville Highway, Talmo, Georgia 30575.

                                                9.

        Plaintiff began working at Defendants at the end of July 2018 as a

Bookkeeper.

                                                10.

        Plaintiff originally worked for three (3) days at the end of July 2018 between

eight (8) to ten (10) hours in preparation to starting her full time role in August

2018.

                                                11.

        After she began working full time, she consistently worked at least five (5)

hours in overtime weekly until her resignation in February 2019.

                                                12.

        Despite this, Plaintiff was only paid a total of $600.00 for this entire period,

showing a clear failure of Defendants to pay her not only for the overtime she was

owed, but also hourly minimum wage.




                                            4
        Case 2:21-cv-00152-RWS Document 1 Filed 07/08/21 Page 5 of 9




                                            13.

      Plaintiff expressed her concerns of not being adequately compensated to Mr.

Benton on numerous occasions with Mr. Benton acknowledging his failure to

appropriately pay her.

                                            14.

      Nevertheless, Mr. Benton failed to pay her any additional compensation for

her time worked at Defendants.

                                            15.

      Plaintiff was an “employee” of Defendant, as that term has been defined by

the FLSA, 29 U.S.C.S. § 201 et seq., 29 U.S.C. § 203(e).

9.

                                            16.

      Throughout her employment with Defendants, Plaintiff has been entitled to

overtime compensation for all hours worked in excess of 40 hours in a workweek.

                                            17.

      Defendants are a private employer engaged in interstate commerce, and its

gross revenues exceed $500,000 per year.

                                            18.

      Defendants permitted Plaintiff to regularly work in excess of 40 hours in

given workweeks without receiving overtime compensation.


                                        5
          Case 2:21-cv-00152-RWS Document 1 Filed 07/08/21 Page 6 of 9




                                             19.

        Defendant is governed by and subject to the FLSA, 29 U.S.C. §204 and

§207.

                                             20.

        Throughout Plaintiff’s employment, Plaintiff’s job duties and the

performance thereof, along with her hours worked were controlled by Defendants.

                                             21.

        Throughout her employment with Defendants, Plaintiff was economically

dependent on Defendant.

                                             22.

        Plaintiff has been individually covered under the FLSA by virtue of the

nature of the work she performed.

                                      Count I

                 Violation of the Overtime Wage Requirement of
                          the Fair Labor Standards Act

                                             23.

        Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.




                                         6
         Case 2:21-cv-00152-RWS Document 1 Filed 07/08/21 Page 7 of 9




                                               24.

      Defendants have violated the FLSA, 29 U.S.C. § 201, et seq. including but

not limited to 29 U.S.C. § 207, by failing to pay minimum wage and overtime

wages for hours Plaintiff worked in excess of (40) hours in given workweeks.

                                               25.

      The FLSA, 29 U.S.C. § 207, requires employers to pay employees one and

one-half times the regular rate of pay for all hours worked in excess of (40) hours

in a workweek.

                                               26.

      Defendants knew or had reason to know Plaintiff regularly worked over 40

hours in workweeks without overtime compensation.

                                               27.

      Defendants’ actions, policies and/or practices as described above violate the

FLSA’s overtime requirement by regularly and repeatedly failing to compensate

Plaintiff at the required overtime rate.

                                               28.

      Defendants knew, or showed reckless disregard for the fact that Defendants

failed to pay Plaintiff overtime compensation in violation of the FLSA.




                                           7
        Case 2:21-cv-00152-RWS Document 1 Filed 07/08/21 Page 8 of 9




                                               29.

      Pursuant to the FLSA, 29 U.S.C. § 216, Plaintiff is entitled to recover the

unpaid overtime wage differential, liquidated damages in an equal amount to

unpaid overtime, attorneys’ fees, and the costs of this litigation incurred in

connection with these claims.

                                  Prayer for Relief

      WHEREFORE, Plaintiff respectfully requests that this Court:

      (A)   Grant Plaintiff a trial by jury as to all issues of fact;

      (B)   Enter judgment against Defendant and awarding Plaintiff unpaid

            wages pursuant to the FLSA, 29 U.S.C. §§ 206(d), 207, and 216,

            liquidated damages as provided by 29 U.S.C. § 216, pre-judgment

            interest on unpaid wages, court costs, expert witness fees, and

            reasonable attorneys’ fees pursuant to 29 U.S.C. § 216, and all other

            remedies allowed under the FLSA; and,

      (C)   Grant declaratory judgment declaring that Plaintiff’s rights have been

            violated and that Defendant violated the FLSA;

      (D)   Grant Plaintiff leave to add additional state law claims if necessary;

            and;

      (E)   Award Plaintiff such further and additional relief as may be just and

            appropriate.


                                           8
Case 2:21-cv-00152-RWS Document 1 Filed 07/08/21 Page 9 of 9




   Dated this 8th day of July, 2021.



                            Respectfully submitted,

                            /s/ Jeremy Stephens
                            Jeremy Stephens, Esq.
                            Ga. Bar No.: 702063
                            MORGAN & MORGAN, P.A.
                            191 Peachtree Street, N.E., Suite 4200
                            Post Office Box 57007
                            Atlanta, Georgia 30343-1007
                            Tel: (404) 965-1682
                            E-mail: jstephens@forthepeople.com

                            Attorney for Plaintiff




                               9
